DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of claims 1-23 filed 8/16/19. Claims 1, 11 and 15 are the independent claims.
Information Disclosure Statement
3. The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
4. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5. Claims 1-5, 9, 11, 12, and 14-17 are rejected under 35 U.S.C. 102 as being anticipated by Xiao et al. (US 5,821,546; hereafter Xiao).

Regarding claims 1, 11, 12, and 15, 21-23 Xiao discloses a system and method comprising:
causing, at a first time, a first light source to transmit, through an article, light that includes a first peak wavelength that corresponds to a first excitation wavelength of a 

detecting, a first measurement of light intensity within a first range of emission wavelengths of the biological substance [col 6 lines 15-49, col 8 lines 16-36, claim 1];

causing, at a second time, a second light source to transmit, through the article, light that includes a second peak wavelength that corresponds to a second excitation wavelength of the biological substance [col 6 lines 15-49, col 8 lines 16-36, claim 1;

detecting, a second measurement of light intensity within a second range of emission wavelengths [col 6 lines 15-49, col 8 lines 16-36]; and

responsive to comparing a ratio of the first measurement of light intensity and the second measurement of light intensity against a threshold, identifying a presence of the biological substance on the article [col 6 lines 15-49, col 8 lines 16-36, claim 1].

Regarding claims 2 and 3, 16, Xiao also discloses wherein the first peak wavelength is different from the second peak wavelength and wherein the first excitation wavelength is different from the second peak wavelength [col 6 lines 15-49, Fig 3].

Regarding claim 4, Xiao also discloses wherein identifying the presence of the biological substance further comprises comparing the first measurement of light intensity to a first 
Regarding claim 5, Xiao also discloses wherein identifying the presence of the biological substance further comprises calculating a ratio of the first measurement of light intensity to the second measurement of light intensity and comparing the ratio to a third threshold [abstract, col 5 line 39 to col 6 lines 14].

Regarding claim 9, Xiao also discloses wherein the first range of emission wavelengths comprises at least one wavelength in common with the second range of emission wavelengths [col 6 line 57 to col 7 line 9].

Regarding claim 17, Xiao also discloses filters coupled to the light sources. a first light filter coupled to the first light sources [203, 218 in Fig 7, col 8 lines 37-50].

Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8. Claims 6-8, 10, 13, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao in view of Dacosta et al. (US 20110117025; hereafter Dacosta).

Regarding claims 6-8, 13, and 18-20, Xiao discloses the systems and method of claims 1, 11 and 15 but fails to explicitly disclose the wavelength ranges for the excitation and emission wavelengths. Xiao however disclose choosing appropriate excitation wavelengths based on the sample and nature of the contaminants [col 6 line] 57 to col 7, line 9
Dacosta discloses using several excitations and emission wavelengths [par 0078-81, 0092-93].
Hence on of ordinary skill would using the teachings of Dacosta in Xiao’s invention and choose excitation and emission wavelengths based on the sample and the contaminants to be detected.

Regarding claim 10, Xiao discloses the systems and method of claims 1, 11 and 15 but fails to explicitly disclose removing ambient and background light.
Dacosta teaches optimizing the fluorescence signals and minimizing background signals [par 0086].


Regarding claim 14, Xiao discloses the systems and method of claims 1, 11 and 15 but fails to explicitly disclose wherein the biological substance is a porphyrin.
Dacosta teaches a porphyrin biological sample [par 0107].
One of ordinary skill would use the Dacosta teachings in Xiao’s invention in order to detect porphyrin producing bacteria.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101. The examiner can normally be reached Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MEENAKSHI S SAHU/Examiner, Art Unit 2884